Exhibit 10.3
Non-Recourse Letter of Credit Agreement dated as of October 30, 2009 by Rick
Weidinger in favor of Silicon Valley Bank

 
 
NON-RECOURSE LETTER OF CREDIT AGREEMENT
 
 
This continuing Non-Recourse Letter of Credit Agreement (“Agreement”) is entered
into as of October 30, 2009, by Rick Weidinger (“LC Provider”), in favor of
Silicon Valley Bank (“Bank”).
 
 
Recitals
 
 
A.           Bank and Braintech, Inc., a Nevada corporation, Braintech
Industrial, Inc., a Delaware corporation, and Braintech Government & Defense,
Inc., a Delaware corporation (individually and collectively, jointly and
severally, “Borrower”), are entering into (a) a certain Loan and Security
Agreement (term loan) dated as of even date herewith (“Term Loan Agreement”) and
(b) a certain Loan and Security Agreement (accounts receivable line of credit)
dated as of even date herewith (“Working Capital Loan Agreement”) (each as may
be amended, restated, or otherwise modified from time to time, collectively, the
“Loan Agreements”) pursuant to which Bank has agreed to make certain advances of
money and to extend certain financial accommodations to Borrower (collectively,
the “Loans”), subject to the terms and conditions set forth
therein.  Capitalized terms used but not otherwise defined herein shall have the
meanings given them in the Term Loan Agreement.
 
 
B.           In consideration of the agreement of Bank to make the Loans to
Borrower under the Loan Agreements, LC Provider is willing to enter into this
Agreement.
 
 
C.           LC Provider is a stockholder of Borrower and will obtain
substantial direct and indirect benefit from the Loans made by Bank to Borrower
under the Loan Agreements.
 
 
Now, Therefore, to induce Bank to enter into the Loan Agreements, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, LC Provider hereby represents,
warrants, covenants and agrees as follows:
 
Section 1. Agreement.
 
1.1 Agreement.  In consideration of the foregoing, LC Provider has provided an
irrevocable Letter of Credit (as defined hereinafter).  Upon the occurrence and
during the continuance of an Event of Default under the Term Loan Agreement,
Bank may make a draw under the Letter of Credit (as defined hereinafter) and
exercise any and all of its rights with respect thereto.  Until this Agreement
is terminated pursuant to Section 16, LC Provider agrees that it shall execute
such other documents or agreements and take such action as Bank shall reasonably
request to effect the purposes of this Agreement.
 
1.2 Separate Obligations.  LC Provider’s obligations are independent of
Borrower’s obligations and separate actions may be brought against LC Provider
(whether action is brought against Borrower or whether Borrower is joined in the
action).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Representations and Warranties.
 
 
LC Provider hereby represents and warrants that:
 
(a) The execution, delivery and performance by LC Provider of this Agreement (i)
do not contravene any law or any contractual restriction binding on or affecting
LC Provider; (ii) do not require any authorization or approval or other action
by, or any notice to or filing with, any governmental authority or any other
Person under any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which LC Provider is a party or by which LC Provider or any of its
property is bound, except such as have been obtained or made; and (iii) do not
result in the imposition or creation of any Lien upon any property of LC
Provider other than with respect to the underlying Letter of Credit.
 
(b) LC Provider is legally competent to execute, deliver and perform this
Agreement.
 
(c) This Agreement is a valid and binding obligation of LC Provider.
 
(d) LC Provider’s obligations hereunder are not subject to any offset or defense
against Bank or Borrower of any kind.
 
(e) LC Provider covenants, warrants, and represents to Bank that all
representations and warranties contained in this Agreement shall be true at the
time of LC Provider’s execution of this Agreement, and shall continue to be true
so long as this Agreement remains in effect.
 
(f) LC Provider shall maintain an irrevocable letter of credit, issued by
SunTrust Bank, with an undrawn amount at all times equal to at least Seven
Hundred Fifty Thousand Dollars ($750,000.00), listing Bank as beneficiary,
permitting Bank to draw thereon, and otherwise in form and substance acceptable
to Bank in its sole discretion (the “Letter of Credit”).  Notwithstanding the
foregoing, Bank acknowledges and agrees that the undrawn amount of the Letter of
Credit may proportionately decline as the Term Advances are paid off, as long as
the undrawn amount of the Letter of Credit continues to represent the same
proportionate amount of the Term Advances as it did as of the date of this
Agreement (for purposes of this provision, the amount of Term Advances on the
date of this Agreement shall be deemed to be Two Million Two Hundred Thousand
Dollars ($2,200,000.00)).
 
Section 3. General Waivers.  LC Provider waives:
 
(a) Any right to require Bank to (i) proceed against Borrower or any other
person; (ii) proceed against or exhaust any security or (iii) pursue any other
remedy.  Bank may exercise or not exercise any right or remedy it has against
Borrower or any security it holds (including the right to foreclose by judicial
or nonjudicial sale) without affecting LC Provider’s liability hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Any defenses from disability or other defense of Borrower.
 
(c) Any setoff, defense or counterclaim against Bank.
 
(d) Any defense from the absence, impairment or loss of any right of subrogation
against Borrower.  Until Borrower’s obligations to Bank have been paid, LC
Provider has no right of subrogation against Borrower.
 
(e) Any right to enforce any remedy that Bank has against Borrower.
 
(f) Any rights to participate in any security held by Bank.
 
(g) Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Borrower to Bank.  LC Provider is
responsible for being and keeping itself informed of Borrower’s financial
condition.
 
(h) The benefit of any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower from any of the Obligations by
operation of law or otherwise.
 
Section 4. Real Property Security Waiver.  LC Provider acknowledges that, to the
extent LC Provider has or may have rights of subrogation against Borrower for
claims arising out of this Agreement, those rights may be impaired or destroyed
if Bank elects to proceed against any real property security of Borrower by
non-judicial foreclosure.  That impairment or destruction could, under certain
judicial cases and based on equitable principles of estoppel, give rise to a
defense by LC Provider against its obligations under this Agreement.  LC
Provider waives that defense and any others arising from Bank’s election to
pursue non-judicial foreclosure.  LC Provider waives the benefits, if any, of
any statutory or common law rule that may permit a subordinating creditor to
assert any defenses of a surety, or that may give the subordinating creditor the
right to require a senior creditor to marshal assets, and LC Provider agrees
that it shall not assert any such defenses or rights.
 
Section 5. No Waiver; Amendments.  No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  This Agreement may not be
amended or modified except by written agreement between LC Provider and Bank,
and no consent or waiver hereunder shall be valid unless in writing and signed
by Bank.
 
Section 6. Compromise and Settlement.  Subject to Section 16, no compromise,
settlement, release, renewal, extension, indulgence, change in, waiver or
modification of any of the Obligations or the release or discharge of Borrower
from the performance of any of the Obligations shall release or discharge LC
Provider from this Agreement or the performance of the obligations
hereunder.  For the avoidance of doubt, LC Provider shall have no further
obligation or liability to Bank under this Agreement or the Letter of Credit
once this Agreement is terminated pursuant to Section 16.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7. Notice.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:
 
 
 
 
If to LC Provider:                                    Rick Weidinger
Provider                                                   Braintech, Inc.
  LC/Pledged Account Provider Committee1750 Tysons Boulevard, Suite 350McLean,
VA 22102
  Facsimile No.: 703-637-9772
 
 


 
 
With a copy to:                                       Thomas E. McCabe
                                                                   EVP, General
Counsel & Secretary
                                                                                  
Braintech, Inc.
                                                                   1750 Tysons
Boulevard, Suite 350
                                                                   McLean, VA
22102
                                                                   Fax:           (703)
637-9772
 
 


 
If to Bank:                                                 Silicon Valley Bank
   8020 Towers Crescent Drive, Suite 475
   Vienna, Virginia 22182
   Attn:           Ms. Heather Parker
                                                                                  
Fax:           (703) 356-7643




 
With a copy to:                                       Riemer & Braunstein, LLP
                                                                                  
Three Center Plaza
                                                                                   Boston,
Massachusetts  02108
                                                                                  
Attn:           David A. Ephraim, Esquire
                           Fax:           (617) 880-3456
 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 
Section 8. Entire Agreement.  This Agreement constitutes and contains the entire
agreement of the parties and supersedes any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between LC Provider and Bank, whether written or oral, respecting the subject
matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9. Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of LC Provider and
Bank to the extent possible.  In any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the full extent possible
under applicable law.
 
Section 10. Subordination of Indebtedness.  Issues of subordination are
addressed in the Subordination Agreement dated as of even date herewith between
LC Provider and Bank, as acknowledged by Borrower.
 
Section 11. Business Debt.  LC Provider hereby represents and agrees that none
of the Obligations and none of LC Provider’s obligations hereunder are consumer
debt, or were or shall be incurred by Borrower or LC Provider, respectively,
primarily for personal, family or household purposes.  LC Provider further
agrees and represents that the Obligations are and shall be incurred by
Borrower, and the obligations of LC Provider hereunder are and shall be incurred
by LC Provider, for business and commercial purposes only.
 
Section 12. Assignment; Governing Law.  This Agreement shall be binding upon and
inure to the benefit of LC Provider and Bank and their respective successors and
assigns, except that LC Provider shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Bank,
which may be granted or withheld in Bank’s sole discretion.  Any such purported
assignment by LC Provider without Bank’s written consent shall be void.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Massachusetts without regard to principles thereof regarding
conflict of laws.
 
SECTION 13. JURISDICTION. LC Provider hereby irrevocably agrees that any legal
action or proceeding with respect to this Agreement or any of the agreements,
documents or instruments delivered in connection herewith may be brought in the
state and federal courts located in the Commonwealth of Massachusetts as Bank
may elect (PROVIDED THAT LC PROVIDER ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COMMONWEALTH
OFMASSACHUSETTS), and, by execution and delivery hereof, LC Provider accepts and
consents to, generally and unconditionally, the jurisdiction of the aforesaid
courts and agrees that such jurisdiction shall be exclusive, unless waived by
Bank in writing, with respect to any action or proceeding brought by LC Provider
against Bank.  Nothing herein shall limit the right of Bank to bring proceedings
against LC Provider in the courts of any other jurisdiction.  LC Provider hereby
waives, to the full extent permitted by law, any right to stay or to dismiss any
action or proceeding brought before said courts on the basis of forum non
conveniens.
 
SECTION 14. WAIVER OF JURY TRIAL.  EACH OF BANK AND LC PROVIDER HEREBY WAIVES,
TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
ANY RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 15. LETTER OF CREDIT.  LC Provider hereby acknowledges and agrees that
upon the occurrence and during the continuance of an Event of Default, Bank may
make a draw under the Letter of Credit and exercise any and all of its rights
and remedies with respect thereto.
 
Section 16. TERMINATION.  This Agreement shall terminate upon the earlier to
occur of (a) both (i) payment in full of all Term Advances and any other amounts
due to Bank under the Term Loan Agreement (but specifically excluding any
amounts due in connection with the Working Capital Loan Agreement or any other
agreement) and (ii) termination of the Term Loan Agreement, or (b) March 2,
2013.
 
SECTION 17. NON-RECOURSE AGREEMENT.  NOTWITHSTANDING THE FOREGOING, OR ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IT IS EXPRESSLY ACKNOWLEDGED AND
AGREED THAT THE LIABILITY OF THE LC PROVIDER HEREUNDER AT ALL TIMES SHALL BE
LIMITED TO THE UNDRAWN AMOUNT OF THE LETTER OF CREDIT (AS DEFINED IN SECTION
2).  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, IF AN EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING UNDER THE TERM LOAN AGREEMENT, AND/OR
THERE IS A DEFAULT OR ANY BREACH OF ANY PROVISION HEREUNDER, BANK'S SOLE
RECOURSE AGAINST THE LC PROVIDER SHALL BE ITS ABILITY TO DRAW ON THE LETTER OF
CREDIT.
 
 
LC PROVIDER
 
 


 
 
_____________________________
 
 
Rick Weidinger
 

 
 

--------------------------------------------------------------------------------

 
